DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/09/2021 Restriction, claims 27-42 were pending, and a lack of unity of invention was found, necessitating a restriction.
In the Applicant’s 08/25/2021 Reply, an election was made with traverse.  

Information Disclosure Statement
The information disclosure statements submitted 12/06/2018, 12/28/2018, 02/27/2020, and 05/26/2020 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 27-42 were restricted between Groups I-V:

    PNG
    media_image1.png
    195
    608
    media_image1.png
    Greyscale

	The Applicant traverses and argues that the Examiner provides no evidence to support the conclusion that compounds of formula (I), 
    PNG
    media_image2.png
    109
    98
    media_image2.png
    Greyscale
, represent a different genus or technical feature than the ophioglossum genus of ferns. However, in this case, the fact there is no technical feature, i.e., subject matter common to every claim, is evident on its face, as compounds of formula (I), 
    PNG
    media_image2.png
    109
    98
    media_image2.png
    Greyscale
, and ophioglossum are not the same subject matter. The restriction is proper and final. 
Claims 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 recites the method of claim 27, “wherein said neurological injury related diseases or mixed neurological diseases.” However, claim 27 makes no original reference to “neurological injury related diseases or mixed neurological diseases. Claim 27 recites “neurodegenerative diseases, retinal degenerative diseases, optic nerve degenerative diseases, demyelinating diseases, neuromuscular disorders, muscular dystrophy, brain injury, spinal cord nerve injury, cranial nerve disorders, seizures, amyloid deposit related diseases, and chronic diseases.” The specification does not define the criteria for determining which of these disorders qualifies as a mixed neurological disease or as neurological injury related diseases.


35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-34 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110201558A1.
US20110201558A1 describes a method for administering odd-numbered C5-C15 triglycerides to treat neurodegenerative neurodegenerative disorders, Alzheimer’s disease, senile dementia, vascular dimentias, Pick’s disease, Creutzfeldt-Jacobs disease, Parkinson’s disease, and aging . ([0012]-[0014]; claims 13, 20, 24). US20110201558A1 describes these triglycerides by the general formula, 
    PNG
    media_image3.png
    104
    81
    media_image3.png
    Greyscale
, wherein R1, R2, and R3 are esterified to the glycerol backbone and each independently fatty acids comprising 5 to 15 carbon atoms, including n-pentadecanoic acid as well as C5, C7, C9, C11, C13, and C15 fatty acids. ([0010]-[0015],[0038],[0039],[0060]; claims 2, 10, 23, 27). 
US20110201558A1 anticipates claims 27-34 and 43, because it describes a method for treating a neurodegenerative disease comprising administering an effective amount of a compound of formula (I), 
    PNG
    media_image2.png
    109
    98
    media_image2.png
    Greyscale
, wherein R1-R3 are –C(O)R4, wherein R4 is C5, C7, C9, C11, C13, or C15 alkyl.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US20110201558A1 (published 08/18/2011).
US20110201558A1 describes a method for administering odd-numbered C5-C15 triglycerides to treat neurodegenerative neurodegenerative disorders, Alzheimer’s disease, senile dementia, vascular dimentias, Pick’s disease, Creutzfeldt-Jacobs disease, Parkinson’s disease, and aging . ([0012]-[0014]; claims 13, 20, 24). US20110201558A1 describes these triglycerides by the general formula, 
    PNG
    media_image3.png
    104
    81
    media_image3.png
    Greyscale
, wherein R1, R2, and R3 are esterified to the glycerol backbone and each independently fatty acids comprising 5 to 15 carbon atoms, including n-pentadecanoic acid as well as C5, C7, C9, C11, C13, and C15 fatty acids. ([0010]-[0015],[0038],[0039],[0060] ; claims 2, 10, 23, 27). 
US20110201558A1 does not teach the range of claim 27, wherein the compound of formula (I) is administered in a dosage from 1 mg/d to 1000 mg/d. However, US20110201558A1 describes that the daily amount of composition may vary and suggests a dosage range between about 0.01% to 40+% of daily caloric intake ([0039]), where an example of 35% is as follows:

    PNG
    media_image4.png
    322
    564
    media_image4.png
    Greyscale

An average infant weighs about 3 kg, such that the dosage at 35% kcal is 3,000 to 12,000 mg. However, the range also includes a dosage that is 0.01% kcal which is about 0.86 to 3.42 mg for the average infant. Furthermore, US20110201558A1 exemplifies dosages comprising 8 mg of odd-chain fatty acid based compositions. ([0064]-[0067]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).




Conclusion
Claims 27-43 are pending.	Claims 27-35 and 43 are rejected. 
Claims 36-42 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655